Poch, J. This claim arises out of a criminal offense which occurred on or about July 28, 1975. Claimant seeks compensation, on behalf of herself and of her minor children, pursuant to the applicable provisions of the Crime Victims Compensation Act, hereinafter referred to as the Act. Ill. Rev. Stat., eh. 70, par. 71 et seq. The claim was filed on or about July 27, 1976. Following the investigatory Report, the Attorney General requested a hearing. On December 13, 1978, Commissioner Leo J. Spivack conducted a hearing at Chicago, Illinois. At the hearing the following facts were established by a preponderance of the evidence and by stipulation of the parties: 1. Claimant’s decedent, ex-husband Julio Reyes, was a victim of a violent crime, as defined in Section 2(c) of the Act, to-wit: murder. Ill. Rev. Stat., ch. 70, par. 72(c). 2. Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 3. Claimant seeks compensation for loss of support for her three minor children born of the Reyes marriage. The Reyeses were divorced on July 19, 1974, in the circuit court of Cook County, Illinois. The court reserved the question of child support payments until such time as personal jurisdiction could be obtained over the defendant, Julio Reyes. On July 28, 1975, Julio Reyes was shot and killed in a tavern at 4233 North Clark Street, Chicago, Illinois. At the date of his death, the circuit court had not secured jurisdiction over the person of Julio Reyes. Therefore there was never any determination made as to child support. The Court finds that there is no evidence that decedent, Julio Reyes, at any time prior to his death had contributed to the support of his three minor children. Section 3(a) of the Act (Ill. Rev. Stat. 1977, ch. 70, par. 73(a)) reads: “A person is entitled to compensation under this Act if: (a) ... a person who was dependent on a deceased victim [Julio Reyes] of a crime of violence for his support at the time of the death of that victim. The victim, Julio Reyes has been living apart from his family since March 28, 1972. The divorce decree entered in July 1974 recites that Reyes has provided nothing for the support of his family since his desertion two years earlier. Mrs. Reyes obtained a divorce by default, and therefore the Court did not award her child support. This Court held in the case of In re: Application of Smith, (1976), 31 Ill. Ct. Cl. 675 that: “It is the opinion of this Court that mere entitlement to support is not dependency under the Act.” The Court further stated that: “In looking at the Act as a whole, it is clear that the legislature intended to compensate those persons who lost actual out-of-pocket money as a result of violent crime. Every provision of the Act is strictly limited to out-of-pocket expense. One who is not actually receiving support at the time of the crime cannot be said to have had an out-of-pocket loss. An expectancy of support is not dependency under the Act.” The Court finds that based upon the foregoing facts and the applicable law, the Claimant, Ira B. Reyes, is not entitled to an award and that her claim is dismissed.